Citation Nr: 0923557	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-30 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied the 
Veteran's request to reopen his previously denied claim for 
service connection for PTSD as the Veteran had not submitted 
new and material evidence.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of PTSD.  
The issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
(2008), is referred to the RO for adjudication.


FINDINGS OF FACT

1. The Veteran's claim for service connection for PTSD was 
denied in a June 2004 Board decision as there was no 
competent medical evidence of a diagnosis of PTSD. 

2.  Evidence received since the June 2004 Board decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the claim, 
the absence of which was the basis of the previous denial.

3. The Veteran served in combat and has been diagnosed as 
having PTSD based on his claimed combat stressors.

CONCLUSIONS OF LAW

1. The Board's June 2004 decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R §§ 20.1100(a), 20.1104, 20.1105 (2008).

2. The evidence received since that June 2004 decision is new 
and material and, therefore, sufficient to reopen the claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the petition to reopen and 
the underlying claim for service connection for PTSD, the 
claim is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).



Analysis

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Otherwise, there must be credible 
supporting evidence that the claimed in-service stressor 
occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Board denied the Veteran's claim for service connection 
for PTSD in June 2004 because there was no competent medical 
evidence of a diagnosis of PTSD.  The Board's decision was 
final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R 
§§ 20.1100(a) (2008).

The following evidence was received the June 2004 denial: 
October and December 2005 medical examination reports from 
Dr. Patterson; a December 2005 psychiatric evaluation and 
February 2006 discharge summary from Dr. Sherbondy; a March 
2006 VA psychiatry consult note; and a March 2006 VA 
discharge summary.  As this additional evidence shows that 
the Veteran has been diagnosed as having PTSD, the evidence 
is new and material and the Veteran's claim is reopened.

As to the merits of the claim, the Veteran's post-service VA 
treatment records and private medical records also establish 
a link between the diagnosed PTSD and in-service combat 
stressors.  The initial October 2005 diagnosis of PTSD was 
partly based upon his description of traumatic combat 
experiences, including being shot at and nearly killed during 
his military service in Vietnam.  Furthermore, the March 2006 
VA psychiatric consult note stated that the Veteran had begun 
making comparisons between his work load as a postal employee 
with his work load in Vietnam and that he had experienced 
nightmares related to combat.  Thus, the Veteran has a 
diagnosis of PTSD and there is competent medical evidence of 
a nexus between his PTSD and his claimed in-service 
stressors.

The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence that 
the claimed stressors occurred.  The Veteran has claimed on 
several occasions, including in his PTSD questionnaire and 
January 2006 statement in support of claim (VA Form 21-4138), 
that he served as an artillery gunner and artillery section 
chief providing artillery support with the 1st and 21st 
artillery, 1st Calvary (Air Mobile) Division and that, during 
this service, he experienced lack of sleep, ran from incoming 
mortars at base camp, witnessed body bags of fellow infantry 
soldiers, was ordered to prepare artillery with shell 
fragments (the "beehive") due to the threat of being 
overrun by the Vietcong, and receiving sniper fire while 
using the latrine.

The Veteran's service personnel records confirm that he 
served as a gunner and section chief with the 1st and 21st 
artillery, 1st Calvary (Air Mobile) Division, and that the 
Veteran participated in Phase II of the Vietnam Counter-
Offensive.  Furthermore, the Veteran received the Army 
Commendation Medal, the National Defense Service Medal, the 
Vietnamese Service Medal, the Good Conduct Medal, and one 
Overseas Bar.  

A December 1967 article in a military publication reports the 
Veteran's receipt of the Army Commendation Medal and notes 
that on one occasion, the Veteran's unit engaged in combat 
while supporting another unit that came into contact with 
enemy soldiers.  During that time, the Veteran remained on 
duty without rest for two days while firing his howitzer to 
repulse the enemy attack.  The article also indicated that on 
another occasion, the Veteran and his fellow soldiers 
returned fire as mortar rounds began to fall on their 
location.  

Furthermore, the article stated that the Veteran subsequently 
participated in operations near An Khe, the Central 
Highlands, the Bon Song area, and in the Ia Drang Valley.  
During this period, the Veteran's position came under sniper 
fire and the Veteran and his fellow soldiers returned fire 
with their howitzers.  One soldier in the Veteran's unit was 
wounded during this incident.

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  However, the fact that the Veteran engaged in a 
particular military operation does not, by itself, establish 
that the Veteran engaged in combat.  VAOPGCPREC 12-99 (1999).  

Here, given the consistency of the Veteran's testimony with 
the other evidence in the claims file, the unit with which he 
served, and the operations in which the Veteran participated 
while in Vietnam, resolution of reasonable doubt in the 
Veteran's favor warrants the conclusion that he engaged in 
combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with 
PTSD based on his claimed combat stressors, the criteria for 
service connection are met.  38 C.F.R. § 3.304(f)(1).


ORDER

As new and material evidence had been received, the petition 
to reopen the claim for service connection for PTSD is 
granted.

Entitlement to service connection for PTSD is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


